Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Yee on 12/21/2021.

The application has been amended as follows: 
(Currently Amended). A computer system for presenting an interactive story, comprising:
a processing device;
a display device;
a microphone configured to receive an audio signal representative of at least a portion of an utterance from a user;
a memory device storing computer instructions, information associated with an illustration and a corresponding hidden narrative, the illustration including a plurality of objects, one or more words in the hidden narrative corresponding to each object, the processing device communicatively coupled to the display device, and the memory device, the processing device configured to execute the computer instructions, the computer instructions cause the processing device to:
display a graphic user interface on the display device;
allow, by the graphic user interface, the user to select a desired level, the desired level being selected from a set including an easy setting and a hard setting;
display the illustration in the graphic user interface on the display device, wherein the illustration is displayed for a predetermined time period if the desired level is the hard setting;

identify a first request for a clue, present to the user, on the graphic user interface, a list of the types of clues associated with the set of clues and allow the user to select one of the types of clues, and responsively provide a first clue to the user, the first clue being of the selected type of clue, wherein the first clue is from a set of available clues, each available clue have an associated type, wherein the associated types of clues include a leading question, a classification of types of words in the hidden narrative, an indication of a number of missing words in the hidden narrative, an indication of a number of letters in one of the missing words in the hidden narrative, and highlighting an aspect of the illustration associated with the missing word in the hidden narrative;
after the first clue is provided, identify a second request for a clue and responsively provide a second clue to the user, wherein the second clue is from the set of available clues, wherein the first and second clues have different associated types;
detect, by the processing device, an utterance by the user via the microphone;
receive, by the processing device, the audio signal, responsively (i) convert the audio signal to digital data, (ii) analyze the digital data, and (iii) identify a word corresponding to the digital data, and if the word corresponding to the digital data is identified, the computer instructions cause the processing module to:
determine if the identified spoken word matches one or more words included in the corresponding hidden narrative; and upon determining the identified spoken word matches one or more words included in the corresponding hidden narrative:
display a text image of each matching word in a story display area, on the display device, positioned below the illustration, each text image of each matching word being displayed in a predefined order based on the corresponding hidden narrative, wherein one of the first and second clues is a visual image clue enclosed in a speech bubble displayed proximate the illustration.

Please cancel claim 5.	

6.	(Currently Amended). The computer system of claim [[5]]1, wherein the processing device is programmed to display the visual image clue including a highlighted object displayed in the illustration.

Please cancel claim 7.	

10.	(Currently Amended). One or more non-transitory computer-readable storage media, having computer-executable instructions embodied thereon for execution by a processing device of a computer system for presenting an interactive story, the computer system including a display device and a microphone, the microphone configured to receive an audio signal representative of at least a portion of an utterance from a user, the processing device communicatively coupled to the display device, the speech recognition module, and the memory device, wherein when executed by the processing device, the computer-executable instructions cause the processing device to:
store, by the processing device, an illustration and a corresponding hidden narrative in a memory device, the illustration including a plurality of objects, one or more words in the hidden narrative corresponding to each object;
display, by the processing device, a graphic user interface on the display device;
allow, by the graphic user interface, the user to select a desired level, the desired level being selected from a set including an easy setting and a hard setting;
display the illustration in the graphic user interface on the display device, wherein the illustration is displayed for a predetermined time period if the desired level is the hard setting;
detect user selection of one of the objects in the illustration and display the corresponding words in the hidden narrative;
identify, by the processing device, a first request for a clue, present to the user, on the graphic user interface, a list of the types of clues associated with the set of clues and allow the user to select one of the types of clues, and responsively provide a first clue to the user, wherein the first clue is from a set of available clues, each available clue have an associated type, , the first clue being of the selected type of clue, wherein the associated types of clues include a leading question, a classification of types of words in the hidden narrative, an indication of a number of missing words in the hidden narrative, an indication of a number of letters in one of the missing words in the hidden narrative, and highlighting an aspect of the illustration associated with the missing word in the hidden narrative;
after the first clue is provided, identify, by the processing device, a second request for a clue and responsively provide a second clue to the user, wherein the second clue is from the set of available clues, wherein the first and second clues have different associated types;
detect, by the processing device, an utterance by the user via a microphone and initiate a speech recognition module to identify a spoken word corresponding to the detected utterance;

determine, by the processing device, if the identified spoken word matches one or more words included in the corresponding hidden narrative; and upon determining the identified spoken word matches one or more words included in the corresponding hidden narrative:
display, by the processing device, a text image of each matching word in a story display area positioned below the illustration, each text image of each matching word being displayed in a predefined order based on the corresponding hidden narrative, wherein one of the first and second clues is a visual image clue enclosed in a speech bubble displayed proximate the illustration.

Please cancel claim 14.	


15.	(Currently Amended). The one or more non-transitory computer-readable storage media according to claim 14, wherein the computer-executable instructions cause the processor to display the visual image clue including a highlighted object displayed in the illustration.

Please cancel claim 16.	


18.	(Currently Amended). A mobile computing device for presenting an interactive story, comprising:
a processing device;
a display device;
a microphone configured to receive an audio signal representative of at least a portion of an utterance from the user;
a memory device storing computer instructions, information associated with an illustration and a corresponding hidden narrative, the illustration including a plurality of objects, one or more words in the hidden narrative corresponding to each object, the processing device communicatively coupled to the 
display, by the processing device, a graphic user interface on the display device;
allow, by the graphic user interface, the user to select a desired level, the desired level being selected from a set of settings including an easy setting and a hard setting;
display the illustration in the graphic user interface on the display device, wherein the illustration is displayed for a predetermined time period if the desired level is the hard setting;
detect user selection of one of the objects in the illustration and display the corresponding words in the hidden narrative; 
identify, by the processing device, a first request for a clue, present to the user, on the graphic user interface, a list of the types of clues associated with the set of clues and allow the user to select one of the types of clues, and responsively provide a first clue to the user, wherein the first clue is from a set of available clues, each available clue have an associated type, wherein the first clue is from a set of available clues, each available clue have an associated type, the first clue being of the selected type of clue, wherein the associated types of clues include a leading question, a classification of types of words in the hidden narrative, an indication of a number of missing words in the hidden narrative, an indication of a number of letters in one of the missing words in the hidden narrative, and highlighting an aspect of the illustration associated with the missing word in the hidden narrative;
after the first clue is provided, identify, by the processing device, a second request for a clue and responsively provide a second clue to the user, wherein the second clue is from the set of available clues, wherein the first and second clues have different associated types;
detect, by the processing device, the utterance by the user via the microphone, convert the audio signal to digital data, and transmit the digital data to a speech recognition server configured to identify a word corresponding to the digital data;
receive, by the processing device, data from the speech recognition server indicating an identified spoken word corresponding to the detected utterance and responsively determine, by the processing device, if the identified spoken word matches one or more words included in the corresponding hidden narrative;
if the identified spoken word matches one or more words included in the corresponding hidden narrative responsively display, by the processing device, a text image of each matching word in a story display area positioned below the illustration, each text image of each matching word being displayed in , wherein one of the first and second clues is a visual image clue enclosed in a speech bubble displayed proximate the illustration.

Please cancel claim 20.	

23.	(Currently Amended). The mobile computing device of claim 18, wherein the first and second requests are established based on predetermined 

26.	(Currently Ameneded). The computer system of claim 1, wherein the first and second requests are established based on predetermined 

29.	(Currently Amended). The one or more non-transitory computer-readable storage media according to claim 10, wherein the first and second requests are established based on predetermined 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/Primary Examiner, Art Unit 3715